Citation Nr: 1441598	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to September 1975 and from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective November 24, 2008, the date VA received the Veteran's claim.  The Veteran perfected a timely appeal regarding the propriety of the initial disability rating assigned.  The Board remanded the case in December 2013 for additional development and it now returns for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected bilateral hearing loss has been manifested, at worst, by Level II hearing in the left ear and Level II hearing in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As relevant to the Veteran's underlying service connection claim, a January 2009 letter, sent prior to the June 2009 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the June 2009 rating decision granted service connection bilateral hearing loss and assigned an initial noncompensable rating, effective November 24, 2008.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial rating assigned in the June 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in June 2009 and February 2014 conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected bilateral hearing loss as they include an interview with the Veteran, a review of the record, and audiological evaluations, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

With regard to the VA examinations of record, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  In this regard, the June 2009 VA examiner did not address the functional effects caused by the Veteran's bilateral hearing loss.  Accordingly, the claim was remanded by the Board in December 2013 for the Veteran to be afforded another VA examination.  Upon remand, the Veteran was afforded a VA examination in February 2014.  The February 2014 VA examiner specifically noted the Veteran's complaints that he had difficulty understanding conversations, particularly when background noise was present.  The Veteran also reported listening to the television set too loud.  The Board finds that these statements adequately describe the functional effects of the Veteran's disability, and demonstrate that the VA examiner elicited information from the Veteran about the effects of his disability.  Martinak, 21 Vet. App. at 455.

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The VA Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the February 2014 VA examination is not defective under Martinak.  21 Vet. App. at 455.    

The Board is also satisfied as to substantial compliance with its December 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination, which was conducted in February 2014.  Additionally, updated VA treatment records dated through November 2012 were associated with the record.  The remand also directed the AOJ to send the Veteran a letter asking him for the names of the medical providers who had recently treated his bilateral hearing loss, to include providing him with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  The letter was sent to the Veteran in December 2013, and he did not respond.  Additionally, in the June 2014 Informal Hearing Presentation, the Veteran's representative stated that the Veteran did not have any further evidence to submit.  Finally, the remand directed the AOJ to readjudicate the Veteran's claim, which was accomplished in the March 2014 supplemental statement of the case.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is in receipt of a noncompensable (0 percent) disability rating under DC 6100 for his bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86.  He seeks a higher initial disability rating.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86 , and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

On November 5, 2008, just prior to VA's receipt of his service connection claim on November 24, 2008, the Veteran was provided an audiological examination by a private audiologist.  The audiologist attached a November 14, 2008, medical opinion to the examination results, summarizing the results.  

Initially, the Board notes that the November 2008 private examination results are displayed in graphical form that has not been converted to an appropriate numerical form.  In this regard, the Court has held that interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).   If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translation by an appropriate specialist.  Savage v. Shinseki, 24 Vet. App. 259 (2011) ("As statutory section 5103A makes clear, the Secretary is required to make 'reasonable efforts' to assist a claimant in developing his claim, and regulatory [38 C.F.R. § 19.9(a)] makes clear that part of those 'reasonable efforts' includes seeking clarification of unclear 'evidence,' which necessary includes medical examination reports of all kinds."); see Kelly, 7 Vet. App. at 471.  Here, the Board finds that the graphical representation are clear and can be interpreted, as the private audiologist provided a legend for her graphical results, indicated that she used the Maryland CNC test for the word recognition testing, and summarized her results in the November 2008 opinion.  Accordingly, a remand for interpretation of the November 2008 private examination is not necessary.

In this regard, he November 2008 private examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
20
30
70
70
47.5
RIGHT
20
20
55
70
41.25

Using the Maryland CNC test, the speech recognition score was 84 percent for the left ear and 88 percent for the right ear.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level II hearing in the left ear and Level II in the right ear using Table VI. 38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in the left ear and Level II hearing in the right ear results in a noncompensable rating.  38 C.F.R. § 4.85. 

In June 2009, the Veteran was provided a VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
10
30
65
60
41
RIGHT
10
10
55
70
36

Using the Maryland CNC test, the speech recognition score was 92 percent for the left ear and 96 percent for the right ear.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level I hearing in the left ear and Level I in the right ear using Table VI. 38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the left ear and Level I hearing in the right ear results in a noncompensable rating.  38 C.F.R. § 4.85. 

In February 2014, the Veteran was provided another VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
20
25
60
65
43
RIGHT
15
20
65
75
44

Using the Maryland CNC test, the speech recognition score was 92 percent for the left ear and 92 percent for the right ear.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level I hearing in the left ear and Level I in the right ear using Table VI. 38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the left ear and Level I hearing in the right ear results in a noncompensable rating.  38 C.F.R. § 4.85.

The Veteran's treatment records do not provide contrary results to those discussed above and generally reflect continued follow up for his hearing aids.  In this regard, a November 2011 record reflects that the Veteran presented for a hearing aid evaluation.  At such time, it was noted the pure tone test results suggested hearing within normal limits from 250 to 1000 Hertz with a mild sloping to severe sensorineural hearing loss from 2000 to 8000 Hertz.  Word recognition ability was excellent at all levels tested.  While the audiogram and speech recognition scores are not of record, the Board notes that such findings, which were conducted between the 2009 and 2014 VA examinations, reflect audiometric findings consistent with those noted at the VA examinations.  Accordingly, the Board finds that the Veteran is not entitled to an initial compensable rating for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding conversations, particularly when background noise was present, and listening to the television set too loud, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).    

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty understanding conversations, particularly when background noise was present, and listening to the television set too.  Even after considering such contentions as to the effects of the disability on his daily life and occupation, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Veteran indicated that he had difficulty understanding conversations, particularly when background noise was present.  The Veteran also reported listening to the television set too loud.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the recent VA examination in February 2014, the Veteran reported that he was a former police officer and had been retired for two years.  He did not state that his retirement was due to his service-connected bilateral hearing loss.  There is no allegation that his service-connected bilateral hearing loss has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


